Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the limitation “an angle 0 between a Q-axis of the magnetic-flux barrier group and each magnetic bridge of the magnetic bridges thereof is: (180-90/p)<0<(180-90/p+δ), in degrees, wherein p represents a number of pole pairs of the motor, and δ is 20” in the combination disclosed are neither anticipated nor obvious over the prior arts in the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RILEY OWEN STOUT whose telephone number is (571)272-5819.  The examiner can normally be reached on Monday-Friday 7:30-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.O.S./Examiner, Art Unit 2832                                                                                                                                                                                                        
/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832